DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 5, 6 and 9 to 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Santiago et al. (20140355274).
Santiago et al. show a method of installing a lighting fixture (10, 38), the method comprising the steps of securing a mounting bracket (20) to a junction box (paragraph 0019, line 2, the mounting bracket secured to the junction box through housing 38), and securing the lighting fixture to the mounting bracket (figures 3, 5), wherein the mounting bracket comprises a twist and lock receiver element (26) comprising a first portion (modified figure 6 below) lying in a first plane (horizontal plane), and a second portion (28) extending from the first portion and lying in a second plane different from and intersecting the first plane at an angle offset from the first plane, and at least one standoff (modified figure 6 below) having a standoff portion lying in a third plane (vertical plane), the at least one standoff being positioned relative to the twist and lock receiver element such that the second portion is intermediate the first portion and the at least one standoff (modified figure 6 below).
With regards to claim 5, further comprising prior to the securing of the lighting fixture to the mounting bracket (figure 1, 5), the step of making one or more electrical connections (figures 3, 7, one or more electrical connections between the electrical wiring of the lighting fixture and the electrical wiring in the junction box).  
With regards to claim 6, wherein the one or more electrical connections comprise one or more connections between connecting wires of the lighting fixture and an input line voltage (input power line from the junction box).
With regards to claim 9, wherein the securing of the lighting fixture to the mounting bracket comprises rotating the lighting fixture relative to the mounting bracket (figures 1, paragraph 0018, lines 5 to 7; paragraph0016, lines 7 to 9).
With regards to claim 10, wherein the rotating involves engagement of the twist and lock receiver element with corresponding portions (the portions where reference numeral 14, 22 is pointing) of the lighting fixture.
With regards to claim 11, wherein the corresponding portions of the lighting fixture comprise a twist and lock element (14, 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 to 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago et al.
With regards to claims 2 to 4, Santiago et al. disclose wherein the first portion has an opening (modified figure 6 below) and at least two beads (16, 26), as opposed to at least two notches as claimed, are located on opposite sides of the opening for engaging with at least two notches (14, 22) of the lighting fixture, at least one of the two beads is aligned around the opening such that the one of the at least two beads is intermediate the opening and the at least one standoff for the securing of the lighting fixture to the mounting bracket, the at least two beads are aligned around the opening such that the at least two beads are each intermediate the opening and the at least two standoffs for the securing of the lighting fixture to the mounting bracket.
It would have been obvious to one skilled in the art to modify the beads of the mounting bracket of Santiago et al. with the notches and to modify the notches of the lighting fixture of Santiago et al. with the beads, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  
With regards to claim 13, Santiago et al. disclose wherein the first portion has an opening (modified figure 6 below), the at least one standoff comprises at least two standoffs, and wherein for the securing of the lighting fixture to the mounting bracket, at least one of at least two beads, as opposed to two notches as claimed, are located on opposite sides of the opening and aligned around the opening such that the one of the at least two beads is intermediate the opening and at least one of the at least two standoffs opening for engaging with at least two notches (14, 22) of the lighting fixture.
It would have been obvious to one skilled in the art to modify the beads of the mounting bracket of Santiago et al. with the notches and to modify the notches of the lighting fixture of Santiago et al. with the beads, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  
Claims 12, 14, 15 and 17 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago et al. (figure 2) in view of Santiago et al. (figure 6).
With regards to claim 12, Santiago et al. disclose a method of installing a lighting fixture (12), the method comprising the steps of a mounting bracket (10), securing the lighting fixture to the mounting bracket (figure 1), the mounting bracket comprising a first portion (modified figure 2 below) lying in a first plane, and a second portion (modified figure 2 below) extending from the first portion and lying in a second plane different from and intersecting the first plane at an acute angle (modified figure 2 below).  However, Santiago et al. do not disclose the steps of securing the mounting bracket to a biasing bracket, at least one standoff having a standoff portion lying in a third plane different from to the first plane, and the at least one standoff positioned such that the second portion is intermediate the first portion and the at least one standoff.  
Figure 6 of Santiago et al. teach the step of securing the mounting bracket (20) to a spring bracket (34), at least one standoff (modified figure 6 below) having a standoff portion lying in a third plane (vertical plane) different from to the first plane (modified figure 6 below), and the at least one standoff positioned such that the second portion is intermediate the first portion and the at least one standoff (modified figure 6 below) for mounting the spring bracket such that the mounting bracket can be used to secure to a housing canister mounted within a ceiling (paragraph 0017, lines 6 to 7).  
It would have been obvious to one skilled in the art to provide the mounting bracket of Figure 2 of Santiago et al. with at least one standoff, as taught by Figure 6 of Santiago et al., for mounting the spring bracket, and to secure the mounting bracket of Figure 2 of Santiago et al. with the spring bracket, as taught by Figure 6 of Santiago et al., such that the mounting bracket can be used to secure to a housing canister mounted within a ceiling.
With regards to claim 14, further comprising, prior to the securing of the lighting fixture to the mounting bracket, the step of making one or more electrical connections (figures 3, 7, one or more electrical connections between the electrical wiring of the lighting fixture and the electrical wiring in the junction box).  
With regards to claim 15, wherein the one or more electrical connections comprise one or more connections between connecting wires of the lighting fixture and an input line voltage (input power line from the junction box).
With regards to claim 17, wherein the securing of the lighting fixture to the mounting bracket comprises rotating the lighting fixture relative to the mounting bracket (figure 1, paragraph 0018, lines 5 to 7; paragraph 0016, lines 7 to 9).
With regards to claim 18, wherein the rotating involves engagement of the twist and lock receiver element with corresponding portions (the portions where reference numeral 14 is pointing) of the lighting fixture.
With regards to claim 19, wherein the corresponding portions of the lighting fixture comprise a twist and lock element (14).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago et al. in view of Danesh (20150233556).
Santiago et al. disclose the invention substantially as claimed with the exception of disclosing that the one or more connections are made via either a wire nut or a quick connect connector.
Danesh teaches that one or more connections (9A, 9B) are made via a quick connect connector (figure 1, the connector at the end of the connections 9A, 9B).
It would have been obvious to one skilled in the art to provide one or more connections of Santiago et al. with a quick connect connector, as taught by Danesh, for facilitating and quickly connecting the electrical connections.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 contains allowable subject matter including wherein the at least one standoff includes a first attachment element and a second attachment element, the first attachment element is rectangular-shaped and the second attachment element is L-shaped and extends, in part, adjacent the first attachment element and, in part, in the third plane in combination with all other features as claimed in claim 1.
Claim 20 is allowed.
Claim 20 is allowed because the prior art individual or taken as a whole does not teach each of the standoffs having the standoff portion lying in a third plane different from the first plane of the first portion of the mounting bracket, each of the standoffs including the first attachment element perpendicular the standoff portion and the hole located on the first attachment element configured for receiving the fastener to accommodate attachment of the junction box to the mounting bracket securing to the lighting fixture, and the second plane of the mounting bracket non-parallel and non-perpendicular with both the first and third planes in combination with all other features as claimed in claim 20. 

    PNG
    media_image1.png
    526
    428
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    484
    414
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    501
    458
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Y M. Lee/
Primary Examiner, Art Unit 2875